




THIRTY EIGHTH AMENDMENT
TO
SECURED SENIOR LENDING AGREEMENT
BY AND BETWEEN
PIONEER FINANCIAL SERVICES, INC., PSLF, INC.,
PIONEER SERVICES SALES FINANCE, INC., AND
PIONEER FUNDING, INC. AND SUBSIDIARIES
(COLLECTIVELY, THE “BORROWERS”)
AND
UMB BANK, N.A., ARVEST BANK, COMMERCE BANK, N.A., FIRST BANK, TEXAS
CAPITAL BANK, N.A., BMO HARRIS BANK N.A., FIRST CITIZENS BANK,
BANCFIRST, CITIZENS BANK & TRUST, ENTERPRISE BANK AND
TRUST, STIFEL BANK & TRUST, SUNFLOWER BANK, N.A., BANK OF
BLUE VALLEY, ONB BANK AND TRUST COMPANY, THE PRIVATE BANK AND
TRUST COMPANY, BANK MIDWEST, A DIVISION OF NBH BANK, N.A., WILLIAM
D. SULLIVAN FAMILY INVESTMENT GROUP, LLC.
(COLLECTIVELY, THE “VOTING BANKS”)
AND
PARKSIDE FINANCIAL BANK & TRUST, CROSSFIRST BANK, PAGE COUNTY
STATE BANK, CROSSFIRST BANK LEAWOOD, PEOPLES COMMUNITY
STATE BANK, FIRST STATE BANK & TRUST CO. OF LARNED, UNITED
BANK OF KANSAS, MACON ATLANTA STATE BANK, PEOPLES
COMMUNITY BANK, BLUE RIDGE BANK AND TRUST CO., FIRST
COMMUNITY BANK, GUARANTY BANK, ONB BANK AND
TRUST COMPANY, ALTERRA BANK, FIRST FEDERAL
SAVINGS BANK OF CRESTON FSB, HAWTHORN BANK
AND LYON COUNTY STATE BANK
(COLLECTIVELY, THE “NON-VOTING BANKS”)
AND
UMB BANK, N.A. (“AGENT”)
DATED AS OF AUGUST 15, 2014


THIRTY EIGHTH AMENDMENT TO SECURED SENIOR LENDING AGREEMENT


This Thirty Eighth Amendment to Secured Senior Lending Agreement (the
“Amendment”) is made and is effective as of this 15th day of August, 2014 (the
“Effective Date”) by and between the following parties:


1. Pioneer Financial Services, Inc., a Missouri corporation (hereinafter
referred to as (“Pioneer”), PSLF, INC., a Missouri corporation (“PSLF”), Pioneer
Services Sales Finance, Inc., a Nevada corporation (“Sales Finance”) and Pioneer
Funding, Inc., a Nevada corporation (“Funding”) (All of Pioneer, PSLF, Sales
Finance and Funding, each being referred to individually as a “Borrower” and
collectively as the “Borrowers”).


2. UMB Bank, N.A., a national banking association (“UMB”), Arvest Bank, an
Oklahoma banking corporation (“Arvest”), Commerce Bank, N.A., a national banking
association (“Commerce”), First Bank, a Missouri banking corporation (“FBM”),
Texas Capital Bank, N.A., a national banking association (“Texas”), BMO Harris
Bank N.A. (“BMO Harris”), First Citizens Bank, a Kentucky banking corporation
(“First Citizens”) BancFirst, an Oklahoma banking corporation (“BF”), Citizens
Bank & Trust, a




--------------------------------------------------------------------------------




Missouri corporation (“Citizens”), Enterprise Bank and Trust, a Missouri Charter
Trust Company (“Enterprise”), and Stifel Bank & Trust, a Missouri banking
corporation (“Stifel”), Sunflower Bank, N.A., a national banking association
(“Sunflower”), Bank of Blue Valley, a Kansas banking corporation (“Blue
Valley”), ONB Bank and Trust Company ("ONB"), The Private Bank and Trust
Company, an Illinois banking corporation, (“Private”) Bank Midwest, A Division
of NBH Bank, N.A., (“Midwest”) and William D. Sullivan Family Investment Group,
LLC., a Nevada limited liability company (“Sullivan Investment”), (all of UMB,
Arvest, Commerce, FBM, Texas, Southwest, First Citizens, BF, Citizens,
Enterprise, Stifel, Blue Valley, ONB Midwest, Private and Sullivan Investment
each being hereinafter referred to individually as a “Voting Bank” and
collectively as the “Voting Banks”);


3. Parkside Financial Bank & Trust, a Missouri corporation (“Parkside”),
CrossFirst Bank, a national banking association (“CrossFirst”), Page County
State Bank, a Missouri banking corporation (“Page”), CrossFirst Bank Leawood, a
Kansas banking corporation (“CrossFirst- Leawood”), Peoples Community State
Bank, a Missouri banking corporation (“Peoples Community”), First State Bank &
Trust Co. of Larned, a Kansas banking corporation (“First State-Larned”), United
Bank of Kansas, a Kansas banking corporation (“United”), Macon Atlanta State
Bank, a Missouri banking corporation (“Macon”), Peoples Community Bank, a
Missouri banking corporation (“Peoples Community”), Blue Ridge Bank and Trust
Co., a Missouri banking corporation (“Blue Ridge”), First Community Bank, a
Missouri banking corporation (“First Community”), Guaranty Bank, a Missouri
banking corporation (“Guaranty”), ONB Bank and Trust Company, an Oklahoma
corporation (“ONB”), Alterra Bank, a Kansas banking corporation (“Alterra”),
First Federal Savings Bank of Creston FSB, an Iowa corporation (“Creston”),
Hawthorn Bank, a Missouri banking corporation (“Hawthorn”), and Lyon County
State Bank, a Kansas banking corporation (“Lyon”) (all of Parkside, CrossFirst,
Page, CrossFirst-Leawood, Peoples-Community, First State-Larned, United, Macon,
Peoples Community, Blue Ridge, First Community, Guaranty, ONB, Alterra, Creston,
Hawthorn, and Lyon, each being hereinafter referred to individually as a
“Non-Voting Bank” and collectively as the “Non-Voting Banks”); and


4. UMB is hereinafter also sometimes referred to as “Agent” when it acts in its
capacity as Agent for the Banks.


WHEREAS, Pioneer, Agent and certain of the Voting Banks entered into a Secured
Senior Lending Agreement among themselves originally dated as of June 12, 2009,
which has subsequently been amended by various amendments numbered 1 through 37
which modified certain of the terms and added additional Voting Banks and
Non-Voting Banks (collectively, “Banks”) (hereinafter referred to, as previously
amended, as the “Agreement”); and


WHEREAS, Borrowers, in connection with their business of making or purchasing
consumer loans primarily to members of the U.S. military have, since 2005, used
the Oracle software commonly referred to as "Daybreak"; and


WHEREAS, because the Daybreak software is becoming obsolete, and current and
future support from the vendor for Daybreak is limited, Pioneer has conducted a
thorough survey and searched for the best software to replace Daybreak and to
provide the Borrowers with the various functions, systems and solutions
necessary for Pioneer to continue and expand its business and fully complying
with applicable regulatory requirements now in place or likely to be imposed in
the future; and


WHEREAS, based on that search, Pioneer has contacted Fidelity Information
Services, LLC ("FIS"), a provider of banking and payment technology and
services, and Pioneer desires to




--------------------------------------------------------------------------------




acquire the right to use the FIS / data processing system and successor systems
(the "FIS System") as hosted by FIS for the provision of services by FIS; and


WHEREAS, Pioneer's annual impairment testing of goodwill and amortizable
intangible assets is conducted during the fourth fiscal quarter and under the
provisions of ASC-350, Intangibles - Goodwill and Other and Pioneer's management
has engaged a third party valuation specialist to assist in the valuation of
Pioneer's fair value as it expects to incur a goodwill impairment charge during
the 2014 fiscal year that will result in Pioneer recording a non-cash loss for
the 2014 fiscal year in excess of the current year cash earnings (the "Goodwill
Impairment Charge"); and WHEREAS, each of the undersigned Voting Banks, by its
execution hereof, desires to provide Pioneer with (i) its advance waiver as to
any default, breach or Event of Default including, but not limited to, Sections
6.15, 6.16, 7.6 and 10.16 of the Agreement that could be deemed to result from
the Goodwill Impairment Charge or Pioneer suffering of a loss for the 2014
fiscal year, (ii) its consent for Pioneer to replace the Daybreak System by its
execution of the System Acquisition Agreement (as defined herein) whereby it
will acquire rights to use the FIS System, and (iii) its consent and approval
for Pioneer to declare and pay the dividends described herein subject to, and in
accordance with, the restriction provisions of this Amendment; and


WHEREAS, the Parties desire to amend those areas of this Agreement to confirm
their understanding and to update the Agreement as otherwise provided herein;
and


WHEREAS, the Borrowers hereby confirm that all notes, documents evidencing or
confirming the grant of liens and security interests and all other related
documents executed pursuant to the Agreement, except as otherwise expressly
amended by this Agreement, remain in full force and effect; and


WHEREAS, this Agreement may be amended in the manner described in this Amendment
upon the approval of the Voting Banks and without the approval of the Non-Voting
Banks; and


WHEREAS, the Borrowers, Agent and the Banks desire that all existing and future
extensions of credit by any of the Banks to the Borrowers be subject to the
terms and conditions of the Agreement as amended by this Amendment.


NOW, THEREFORE, in consideration of the mutual agreements of the parties hereto
and for other good and valuable consideration, receipt of which is hereby
acknowledged, the parties hereto agree as follows:
SECTION 1


AMENDMENTS TO THE AGREEMENT


The following amendments are hereby made to the Agreement:


1.1     The term "FIS System" shall mean that certain consumer loan origination
software system and its successor systems and the services package provided by
FIS.


1.2     The term "Daybreak System" wherever it is used in the Agreement or in
the other Loan Documents shall be deleted and replaced by the term "Daybreak
System and / or FIS
System."






--------------------------------------------------------------------------------




1.3     The term "Escrow Account" shall mean an account established and governed
by the Escrow Agreement.




1.4     The term "Escrow Agreement" shall mean that certain Escrow Agreement
dated June 2013 between Pioneer, MCFC and UMB Bank ("UMB"), as escrow agent.


1.5     The term "Goodwill Impairment Charge" shall mean the goodwill impairment
charge that will occur for the 2014 fiscal year and which will result in Pioneer
recording a substantial non-cash loss in excess of the current earnings for the
2014 fiscal year.


1.6     The term "System Acquisition Agreement" shall mean and include any
lease, license, promissory note or other agreement related to the acquisition of
the right to utilize the Daybreak System or the FIS System.


1.7     Section 7.3 “Permitted Indebtedness” shall be deleted in its entirety
and shall be replaced with the following:


“7.3     Permitted Indebtedness. No Subsidiary will incur, create or permit to
exist indebtedness to any person or entity other than Pioneer and the Banks
except only the following permitted indebtedness incurred in the ordinary course
of each of such Subsidiary’s respective business (the “Permitted Indebtedness”)
(i) current trade payables not more than ninety (90) days past due, (ii) lease
obligations for real estate, fixtures and equipment, (iii) purchase money
obligations for capital expenditures, (iv) Lending License Bonds permitted under
this Agreement, and (v) the System Acquisition Agreement. The aggregate amount
of all such Subsidiary Permitted Indebtedness, excluding real property lease
obligations for each Subsidiary, shall not exceed Two Hundred Fifty Thousand
Dollars ($250,000) in the aggregate for all Subsidiaries at any time, provided,
however, that the Lending License Bonds permitted hereunder shall not be
included in the $250,000 aggregate limitation for Subsidiaries. Pioneer will not
incur, create or permit to exist indebtedness to any Person other than the Banks
except only the following permitted indebtedness incurred in the ordinary course
of Pioneer’s business (the “Pioneer Permitted Indebtedness”) (i) current trade
payables not more than ninety (90) days past due, (ii) lease obligations for
real estate, fixtures and equipment, (iii) purchase money obligations for
capital expenditures, (iv) Subordinated Indebtedness, (v) Lending License Bonds
permitted under this Agreement, and (vi) the amounts due under the System
Acquisition Agreement executed or to be executed by Pioneer in connection with
the FIS System. The aggregate amount of all such Pioneer Permitted Indebtedness,
excluding Subordinated Indebtedness and real property lease obligations, shall
not exceed Five Hundred Thousand Dollars ($500,000) in the aggregate for Pioneer
at any time,” provided, however, that the Lending License Bonds and the System
Acquisition Agreement obligation for the FIS System permitted hereunder shall
not be included in the $500,000 aggregate limitation for Pioneer.


1.8     Section 7.4 “Redemption/Guarantees/Advances/Issuance of Stock/Dividend”
shall be deleted in its entirety and shall be replaced with the following:


“7.4. Redemptions/Guarantees/Advances/Issuance of Stock/Dividends. The Borrowers
will not, without the prior written consent of the Required Banks (i) make any
distribution of assets to MCFC except (a) payments of dividends declared in the
ordinary course of




--------------------------------------------------------------------------------




business which do not create the occurrence of an Event of Default hereunder and
are in compliance with the Senior Debt / Net Receivable Ratio and other
limitations of this Agreement, provided, however, for purposes of calculating
the dividend, the 2014 fiscal year loss due to the Goodwill Impairment Charge
shall be ignored and excluded from the calculation and (b) payments of interest
on Subordinated Debt payable to MCFC prior to the declaration of an Event of
Default by the Agent nor will they purchase, redeem, retire or otherwise acquire
any shares of their equity interests or issue any shares of their equity
interests, or (ii) authorize or make any other distribution to any stockholder,
equity owner, subsidiary, affiliate or Person of any of the assets or business
of the Borrowers, or (iii) directly or indirectly make any capital contribution
to or purchase, redeem, acquire or retire any of the equity interests of the
Borrowers or any subsidiary of any Borrower (whether such interests are now or
hereafter issued, outstanding or created, or (iv) enter into any management
agreement with any other Borrower or affiliate, or (v) make or guarantee any
loan or advance to any Person except to another Borrower in an amount not
exceeding Fifty Thousand Dollars ($50,000) in the aggregate except for
reasonable compensation for services performed or expenses incurred in the
ordinary course of the Borrowers’ business, provided however, that the Borrowers
may guaranty, loan, act as a surety or otherwise take steps or incur obligations
necessary to assist another Borrower in obtaining the FIS System or a Lending
License Bond permitted under this Agreement and the $50,000 aggregate limit
shall not apply to the obligation on the FIS System or the Lending License Bonds
permitted hereunder.”




SECTION 2


WAIVERS, CONSENTS AND APPROVALS


Notwithstanding the provisions of the Agreement as amended to date, each of the
parties hereto, including the Borrowers, MCFC and each of the undersigned Banks,
by its signature on this Amendment hereby:


2.1. Agree that this Amendment shall be deemed to constitute adequate and timely
notice to the Agent of the transactions, events and occurrences described in
this Amendment as required by Section 6.11 of the Agreement and execution hereof
by the Agent and the Required Banks shall be deemed to constitute approval of
such transactions described or waiver of such events or occurrences in or
evidenced by this Amendment.


2.2.     To the extent prohibited by the Agreement, consents to Pioneer's (i)
elimination over time of the Daybreak System and its use of the FIS System and
(ii) the execution of the System Acquisition Agreements and related documents
necessary to acquire and use the FIS System by Pioneer.


2.3.     Agrees that the indebtedness and obligations for implementation
services evidenced by the System Acquisition Agreement, in an amount not to
exceed $2,500,000, shall not be deemed to constitute Nonconforming Debt as
described in Section 7.2 of the Agreement hereof and shall constitute Permitted
Indebtedness as provided in 7.3 of the Agreement.


2.4.     Acknowledges and agrees that Pioneer's incurrence of a loss for fiscal
year 2014 due to the Goodwill Impairment Charge shall not be deemed to violate
any covenants, representations or agreements contained in the Agreement,
including, but not limited to, Sections 6.15, 6.16, 7.6, and 10.16 or to result
in a Material Adverse Effect or to otherwise cause an Event of Default.




--------------------------------------------------------------------------------






2.5.     To the extent prohibited by the Agreement, waives its rights to declare
an Event of Default or to claim the occurrence of a breach or default in the
terms of the Agreement or other Loan Documents (as defined in the Agreement),
due to the Goodwill Impairment Charge or Pioneer's recording of such loss in the
2014 fiscal year as a result of such Goodwill Impairment Charge.


2.6.     To the extent prohibited by the Agreement, consents to Pioneer's
declaration and payment in the fourth quarter of Pioneer's 2014 fiscal year and
the first quarter of Pioneer's 2015 fiscal year to MCFC of the regular dividends
earned in the third quarter and fourth quarter of the 2014 fiscal year,
provided, however, that such dividends shall be calculated and approved as
specified in the Agreement as modified by this Amendment and shall be placed in
the Escrow Account to be held subject to the terms of such Escrow Agreement to
be amended as provided in Section 2.7 below (the "Amended Escrow Agreement") and
not be disbursed unless and until the conditions in the Amended Escrow Agreement
for the release of such dividends have been satisfied. For purposes of the
calculation of such dividends, the dividends for the third and fourth quarters
of 2014 shall be subject to the 50% limitation on Pioneer's net income as set
forth in Section 6.15(ii) and 7.4, exclusive of the Goodwill Impairment Charge.


2.7.     The parties agree to update and amend the Escrow Agreement with
satisfactory conditions for release of the Escrowed Funds on or before October
31, 2014.


SECTION 3


ACKNOWLEDGEMENT AND REAFFIRMATION OF REMAINDER OF


AGREEMENT


Each of the undersigned also acknowledges and agrees as follows:


3.1.     In order for this Amendment to be effective, it will require the vote
of the "Required Banks" as such term is defined in the Agreement to mean,
namely, "those Voting Banks which, at the time of the action to be taken, are
parties to this agreement and which hold at least sixty six and two thirds
percent (66 2/3%) of the outstanding principal amount of all Senior Debt of the
Borrowers".


3.2.     This Amendment relates only to those matters stipulated herein and the
covenants contained in the Agreement shall remain in force and effect except as
to those matters modified and amended herein. The undersigned Banks are not, by
this Amendment, intending to waive any other breaches, defaults or Events of
Default or to consent to any other actions to be taken by Pioneer and the other
Borrowers, now or in the future, unless such approval or consent is separately
evidenced by a separate waiver, consent or Amendment to the Agreement, executed
by the Required Banks.


3.3.     All provisions of the Agreement except for those sections specifically
modified or added by this Amendment as described herein shall remain unchanged
and in full force and effect. Defined Terms used herein but not defined herein
shall have the meanings given to them in the Agreement. The terms of this
Amendment are hereby approved by all of the parties hereto.


IN WITNESS WHEREOF, the parties hereto have executed this Thirty Eighth
Amendment to the




--------------------------------------------------------------------------------




Secured Senior Lending Agreement as of the day and year first above written.


Insert Title Here
PIONEER FINANCIAL SERVICES, INC
 
PSLF, Inc.
By: ____________________________
 
By: ____________________________
Name: Laura V. Stack
 
Name: Laura V. Stack
Title: Treasurer
 
Title: Treasurer
 
 
 
PIONEER FUNDING, INC.
 
 
By: ____________________________
 
By: ____________________________
Name: Laura V. Stack
 
Name: Laura V. Stack
Title: Secretary and Treasurer
 
Title: Secretary and Treasurer
 
 
 



(Voting Bank signatures appear on this page and the following page)


IN WITNESS WHEREOF, the parties hereto have executed this Thirty Eighth
Amendment to the Secured Senior Lending Agreement as of the day and year first
above written.
FIRST BANK
 
ARVEST BANK
By: ____________________________
 
By: ____________________________
Name: Stephan Sainz     
 
Name: Cindy Nunley
Title: Executive Vice President
 
Title: Senior Vice President
 
 
 
BANCFIRST     
 
FIRST CITIZENS BANK
By: ____________________________
 
By: ____________________________
Name: Mark C. Demos     
 
Name: Scott T. Conway
Title: Senior Vice President
 
Title: Chief Executive Officer
 
 
 



UMB BANK, N.A., as a Bank and as Agent     
 
ONB Bank and Trust Company
By: ____________________________
 
By: ____________________________
Name: Douglas F. Page
 
Name: Matt Adams
Title: Executive Vice-President
 
Title: Senior Vice President
 
 
Commercial Loan Officer
 
 
 
CITIZENS BANK & TRUST
 
COMMERCE BANK, N.A.
By: ____________________________
 
By: ____________________________
Name: Kelley Wilcox         
 
Name: Aaron Siders
Title: Senior Vice President     
 
Title: Senior Vice President
Commercial Banking
 
 





IN WITNESS WHEREOF, the parties hereto have executed this Thirty Eighth
Amendment to
the Secured Senior Lending Agreement as of the day and year first above written.




--------------------------------------------------------------------------------






TEXAS CAPITAL BANK, N.A.
 
ENTERPRISE BANK AND TRUST
By: ____________________
 
By: ____________________
Name: Reed Allton     
 
Name: Linda Hanson
Title: Executive Vice President
 
Title: Regional President, Kansas City
 
 
 
 
 
 
BANK OF BLUE VALLEY     
 
STIFEL BANK & TRUST
By: ____________________
 
By: ____________________
Name: Kevin Klamm     
 
Name: John Haffenreffer
Title: Commercial Loan Officer
 
Title: President
 
 
 

            
SUNFLOWER BANK, N.A.
 
WILLIAM D. SULLIVAN
FAMILY INVESTMENT
By:______________________
 
By: _____________________
GROUP LLC
Name: Glynn Sheridan
 
Name: William D. Sullivan
 
Title: President
 
Title: President
 
 
 
 
 
 
 
 
 
BMO HARRIS N.A.     
 
BANK MIDWEST, A DIVISION
OF NBH BANK, N.A.
By:______________________
 
By:______________________
 
Name: David B. Warning
 
Name: Thomas J. Rohling
 
Title: Executive Vice President
 
Title: Senior Vice President
 
 
 
 
 





THE PRIVATE BANK


By: ____________________________
Name: David B. Vande Ven
Title: Managing Director




